United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        January 10, 2007
                                   FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                           No. 06-50621
                                         Summary Calendar




JERRY BRIM, MIKE PRINCE, MIKE TUTTLE,
                                                                              Plaintiffs-Appellees,


                                               versus

EXXONMOBIL PIPELINE COMPANY,

                                                                               Defendant-Appellant.



                             Appeal from the United States District Court
                                  for the Western District of Texas
                               Civil Action No. MO-05-CV-018-XR




Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       This appeal arises from the district court’s dismissal without prejudice of state law claims

asserted by Jerry Brim, Mike Prince, and Mike Tuttle (the “former employees”) against ExxonMobil

Pipeline Co. (“ExxonMobil”). ExxonMobil appeals the dismissal without prejudice. We affirm the

district court’s judgment.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                      I. FACTUAL AND PROCEDURAL BACKGROUND

       On February 3, 2005, the former employees filed several federal statutory and state law claims

against ExxonMobil. The federal claims included alleged violations of the Age Discrimination in

Employment Act (ADEA), § 510 of the Employee Retirement Income Security Act (ERISA), the

Sherman Anti-Trust Act, and the Clayton Act. Under state law, the former employees alleged

tortious interference with a prospective business relationship, conspiracy, “blacklisting” under TEX.

LAB. CODE § 52.031, and negligence per se. On December 21, 2005, ExxonMobil filed a motion for

summary judgment. The magistrate judge, in his Memorandum and Recommendation, recommended

that the district court grant ExxonMobil’s motion for summary judgment on the federal statutory

causes of action; deny summary judgment on the state law causes of action; and grant the former

employees’ motion to dismiss their state law causes of action without prejudice. The district court

conducted a de novo review and accepted the magistrate judge’s recommendations. In this appeal,

ExxonMobil contests the district court’s dismissal without prejudice of the former employees’ state

law claims.

                                  II. STANDARD OF REVIEW

       The district court’s determination of whether to retain jurisdiction over state law claims is

reviewed under an abuse of discretion standard. See Batiste v. Island Records, Inc., 179 F.3d 217,

226-27 (5th Cir. 1999), cert. denied, 528 U.S. 1076 (2000); McClelland v. Gronwaldt, 155 F.3d 507,

519 (5th Cir. 1998). This court affirms the district court’s decision unless we have a “definite and

firm conviction that the court below committed a clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.” United States v. Walker, 772 F.2d 1172, 1176 (5th Cir.

1985) (quoting In re Josephson, 218 F.2d 174, 182 (1st Cir. 1954)).


                                                 2
                                        III. DISCUSSION

       As a general rule, a federal court should decline to exercise jurisdiction over pendent state

claims when all federal claims are disposed of prior to trial. Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 350 (1988); Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th

Cir. 1992). To make this determination, the district court should consider the statutory provisions

of 28 U.S.C. § 1367(c) and the relevant factors of judicial economy, convenience, fairness, and

comity. City of Chicago v. Int’ Coll. of Surgeons, 522 U.S. 156, 173 (1997); see also Batiste, 179
F.3d at 227.

       Under § 1367(c), a district court may decline to exercise supplemental jurisdiction if

       (1) a claim raises a novel or complex issue of state law; (2) the claim substantially
       predominates over the claim or claims over which the district court has original
       jurisdiction; and (3) the district court has dismissed all claims over which it has
       original jurisdiction; or (4) in exceptional circumstances, there are other compelling
       reasons for declining jurisdiction.

In this instance, § 1367(c)(3) clearly applies because the district court dismissed the former

employees’ federal statutory claims on summary judgment. Section 1367(c)(1) also applies because

the blacklisting claim, pursuant to TEX. LAB. CODE § 52.031, presents a novel issue of state law. A

violation of this provision occurs when an employer blacklists or causes to be blacklisted an

employee; or (2) conspires or contrives by correspondence of any other manner to prevent an

employee discharged by a corporation, company, or individual from procuring employment. TEX.

LAB. CODE § 52.031. ExxonMobil argues that § 52.031 does not provide a private cause of action

and only discharged employees may file suit under the statute. No Texas court, however, has decided

a case on this issue. For these reasons, under § 1367(c), the district court properly exercised its

discretionary authority to decline supplemental jurisdiction over the state law claims.


                                                 3
        We next determine whether the factors of judicial economy, convenience, fairness, and comity

weigh in favor of dismissing the former employees’ state law claims. At the time of summary

judgment, the parties were approximately one year into the litigation and two months remained until

the trial date. Although the parties had completed some discovery, two discovery disputes, regarding

a motion for protective order and motion to compel, had not been settled by the court. Compare

Parker & Parsley Petroleum Co., 972 F.2d at 585 (holding that the district court properly dismissed

state law claims nine months into the litigation and before the completion of discovery with weeks

until trial) with Batiste, 179 F.3d at 227 (holding that the district court abused its discretion by

retaining jurisdiction over state law claims three years into the litigation and one month before trial).

Moreover, the parties may use any trial preparation, legal research, and discovery in the state court

proceedings. See Parker & Parsley Petroleum Co., 972 F.2d at 585. Accordingly, due to the court’s

minimal involvement with the state law claims at this stage of the litigation, the consideration of

judicial economy favors dismissing the state law claims.

        The relevant factors of convenience and fairness also support dismissal of the state law claims.

The former employees initially filed suit in the Western District of Texas-Midland Division, but the

district court sua sponte transferred the case to the San Antonio Division. The former employees and

the majority of witnesses reside in Midland, Texas. Further, the events giving rise to the litigation

also occurred in Midland, Texas. The district court’s dismissal permits the former employees to re-

file their suit in a Midland state court without undue hardship placed upon ExxonMobil.

        The final factors of federalism and comity dictate that the state law claims be dismissed

without prejudice. ExxonMobil argues that the straightforward nature of the issue, although not yet

decided in a Texas court, requires the district court to dispose of the state law claims on summary


                                                   4
judgment. See generally Batiste (holding that the district court abused its discretion in refusing to

retain jurisdiction over the state law claims because the causes of action presented no difficult state

law questions); Morris v. Dillard Dept. Stores, Inc., 277 F.3d 743 (5th Cir. 2001) (same). Even

though application of § 52.031 may not present a complex legal issue, it certainly qualifies as a novel

question of state law. At this point, ExxonMobil may file a revised version of its motion for summary

judgment filed in this court on the state law claims, and the state court may rule on the issue without

duplicating any legal analysis performed by the district court.

                                        IV. CONCLUSION

       In light of § 1367(c) and the relevant factors of judicial economy, convenience, fairness, and

comity, the district court did not abuse its discretion by dismissing the former employees’ state law

claims without prejudice. Accordingly, we affirm the district court’s judgment.




                                                  5